Citation Nr: 1231802	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-48 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right shoulder disability.

(The issue of entitlement to a waiver of recovery of a disability compensation overpayment in the amount of $99,644.53, to include whether the debt was validly created and assessed, will be the subject of a separate decision issued simultaneously with this decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from November 1971 to November 1974 and from December 1974 to April 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This case was previously before the Board in January 2011, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board finds that additional development is required before the issues of entitlement to service connection for cervical spine and right shoulder disabilities are decided.

In an August 2012 statement, the Veteran requested that he wished to continue his appeal with regard to the two issues addressed in the July 2012 Supplemental Statement of the Case (SSOC), but that he would like a hearing before a member of the Board at his local RO before a decision was rendered with regard to these two issues.  There is no indication from the record that the Veteran has been afforded a Board hearing in connection with this appeal.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal. 

By this remand the Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



